        Case 4:19-cv-01120-ACA Document 44 Filed 03/05/21 Page 1 of 2                        FILED
                                                                                    2021 Mar-05 AM 11:23
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION


JOSHUA OTWELL, et. al.,                )
                                       )
      Plaintiffs,                      )
                                       )
v.                                     )      Case No.: 4:19-cv-1120-ACA
                                       )
HOME POINT FINANCIAL                   )
CORP.,                                 )
                                       )
      Defendant.                       )


                           CONSENT AND WAIVER

      Plaintiffs, Joshua Otwell and Danna Lee Otwell hereby consent to having a

jury drawn from the Central/Southern jury area to hear the above styled and

numbered action and consent to have this cause tried in the U.S. Courthouse,

Birmingham, Alabama. We are aware of and expressly WAIVE any right we may

have under the jury plan for the U.S. District Court for the Northern District of

Alabama to have this cause tried in Middle jury area and having a jury drawn from

the Middle jury area.


                                       Respectfully Submitted,

                                       /s/ M. Stan Herring
                                       John G. Watts (ASB-5819-t82j)
                                       M. Stan Herring (ASB-1074-n72m)
                                       Watts & Herring, LLC
        Case 4:19-cv-01120-ACA Document 44 Filed 03/05/21 Page 2 of 2




                                      The Kress Building
                                      301 19th Street North
                                      Birmingham, Alabama 35203
                                      (205) 879-2447
                                      (888) 522-7167 facsimile
                                      john@wattsherring.com
                                      stan@wattsherring.com
                                      Attorneys for Plaintiffs




CERTIFICATE OF SERVICE

     I hereby certify that on March 5, 2021 I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system, which will send notification of
such filing to the following:

Timothy P. Pittman
Rubin Lublin, LLC
200 Clinton Avenue West, Suite 406
Huntsville, Alabama 35801


                                 /s/ M. Stan Herring
                                 OF COUNSEL
